DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites the limitation "the receiver" in line 11.  There is insufficient antecedent basis for this limitation in the claim. In order to further prosecution, “the receiver” will be interpreted as equivalent to “a receiver.”

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7, 9-14, and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 20110196371 A1 to Forsell (cited by Applicant).
Regarding claim 1, Forsell discloses an implantable device (Fig. 29, para. [0321] explains the system 300 is capable of sending information from inside the patient's body to the outside thereof) for sensing data (para. [0324] explains measurements are obtained by suitable sensors for measuring characteristics of the apparatus or parameters reflecting the patient's conditions), comprising:
a subcutaneous sensor (Fig. 29, para. [0324] explains the internal control unit 315 may be arrange to receive various measurements obtained by suitable sensors) configured to couple with an implant (Fig. 29, para. [0324] explains the internal control unit 315 with sensors is coupled to apparatus 301), the device operably configured to wirelessly (para. [0331] explains the feedback information may be integrated in the energy system, which is configured to receive and transmit wireless energy and communications) and transcutaneously transmit data sensed by the subcutaneous sensor (para. [0321] explains the system 300 is capable of sending information from inside the patient's body to the outside thereof).

Regarding claim 2, Forsell discloses the device of claim 1, wherein the device (Fig. 11 and Fig. 29, para. [0281] explains system 300) is configured to operably receive energy (Fig. 11 and Fig. 29, para. [0281] explains implanted energy-transforming device 302 receives wireless 

Regarding Claim 3, Forsell discloses the device of claim 2, wherein the ultrasound sound waves have a frequency of greater than about 20 kilohertz (Para. [0282], wherein energy is transferred using ultrasound waves; Para. [0345] discloses energy may be transmitted at a frequency of 25 KHz (kilohertz), which falls within the claimed open-ended range of “frequency of greater than about 20 kilohertz;” furthermore, it is known in the art that ultrasound inherently has a frequency greater than 20 kHz). 

Regarding claim 4, Forsell discloses the device of claim 1, further comprising a piezoelectric transducer (Fig. 29, para. [0287] explains the energy-transforming device 302 may include a piezo-electric element for transforming the sound waves into electric energy) in communication with the subcutaneous sensor (para. [0330] explains the feedback information may be integrated in the energy system), the piezoelectric transducer configured to wirelessly transmit the sensed data (paras. [0330] and [0331], the feedback information may be integrated in the energy system with the internal signal transmitter being integrated in the implanted energy-transforming device 302 so as to convey control signals in a reverse direction to the energy transfer, basically using the same transmission technique). 



Regarding claim 6, Forsell discloses the device of claim 1, wherein the implant (Figs. 11 and 29, para. [0324] explain apparatus 301 implanted for bone adjustment) is selected from the group consisting of: a spinal rod, an intramedullary rod, and a combination thereof (Fig. 12a-12d, para. [0215] explains the embodiment showing an intramedullary rod is freely combinable with any of the other embodiments, wherein the embodiment of Fig. 12a-12d is an intramedullary rod). 

Regarding claim 7, Forsell discloses the device of claim 1, wherein the wirelessly transmitted sensed data is transmitted by ultrasound sound waves (para. [0331] and para. [0282] 

Regarding claim 9, Forsell discloses a method of transcutaneously transmitting data from a subcutaneous sensor positioned within a subject (para. [0321] explains Fig. 29 schematically illustrates an arrangement of the system that is capable of sending information from inside the patient's body to the outside thereof), comprising: 
transcutaneously transmitting wireless power to a receiver external or subcutaneous to the subject (Fig. 29, para. [0321] explains the wireless energy is transmitted from an external energy source 304a located outside the patient and is received by the internal energy receiver 302 located inside the patient); 
sensing data with the subcutaneous sensor (para. [0324] explains the internal control unit 315 may be arranged to receive various measurements obtained by suitable sensors); and 
transcutaneously and transmitting sensed data from the subcutaneous sensor (system 300, Fig. 29, para. [0321] explains the system is capable of sending information from inside the patient's body to the outside thereof). 

Regarding claim 10, Forsell discloses the method of claim 9, wherein the sensed data is force data, temperature data (para. [0324]), electrical data (para. [0325]), pH data, distance data, pressure data (para. [0389]), biomolecular data, or a combination thereof (para. 
[0324] explains that the internal control unit 315 may thus be arranged to receive various measurements obtained by suitable sensors). 



Regarding claim 12, Forsell discloses the method of claim 9, wherein the transmitting sensed data comprises transmitting by ultrasound sound waves (paras. [0330] and [0331] explain the feedback information may be integrated in the energy system with the internal signal transmitter being integrated in the implanted energy-transforming device 302 so as to convey control signals in a reverse direction to the energy transfer, basically using the same transmission technique and para. [0282] explains the wireless energy signal may be ultrasound). 

Regarding claim 13, Forsell discloses the method of claim 9, further comprising receiving sensed data with a subcutaneous controller 
(Fig. 29, para. [0324] explains the internal control unit 315 may be arranged to receive various measurements obtained by suitable sensors). 

Regarding claim 14, Forsell discloses the method of claim 13, wherein the subcutaneous receiver (para. [0324] explains the implanted internal energy receiver 302) is configured to transcutaneously transmit data (Fig. 29, para. [0330] explains the internal signal transmitter 327 may be integrated in the implanted energy-transforming device 302 so as to convey control signals in a reverse direction relative to the energy transfer, basically using the same transmission technique) to a mobile device (Fig. 11, paras. [0281] and Fig. 26, para. [0313] 

Regarding claim 16, Forsell discloses the method of claim 9, further comprising amplitude modulating the sensed data during the wireless transmission (para. [0330] explains the internal signal transmitter 327 and the external signal receiver 304 c may be integrated in the implanted energy-transforming device 302 and the external energy source 304 a, respectively, so as to convey control signals in a reverse direction relative to the energy transfer, basically using the same transmission technique and the control signals may be modulated with respect to frequency, phase or amplitude).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 8, 15, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Forsell in view of US 20060009856 A1 to Sherman, et al. (hereinafter Sherman).
Regarding claim 8, Forsell teaches all the limitations of claim 1, wherein the wirelessly transmitted sensed data is transmitted by radio (para. (0330) explains the internal signal transmitter 327 and the external signal receiver 304 c may be implemented as separate units using suitable signal transfer means, such as radio).
However Forsell does not teach the wirelessly transmitted sensed data is transmitted by short-wavelength ultra high frequency radio waves in the medical radio band from about 2.4 to 2.485 GHz.
Sherman teaches wirelessly transmitted sensed data is transmitted by short-wavelength ultra high frequency radio waves in the medical radio band from about 2.4 to 2.485 GHz ([0019, 0037], 2.4 GHz falls within the open-ended lower minima of “about 2.4 [GHz]”) (Fig 1).
It would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to modify Forsell, because doing so would be the simple substitution of Forsell’s generic implantable communication arrangement for Sherman’s specific implantable communication arrangement, which would have the predictable result of providing wirelessly transmitted sensed data is transmitted by short-wavelength ultra high frequency radio waves in the medical radio band of 2.4 GHz, as recognized by Sherman [0019].

Regarding claim 8, Forsell teaches all the limitations of claim 1, however Forsell does not teach the wirelessly transmitted sensed data is transmitted by short-wavelength ultra high frequency radio waves in the medical radio band from about 2.4 to 2.485 GHz.

It would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to modify Forsell, because doing so would be the simple substitution of Forsell’s generic implantable communication arrangement for Sherman’s specific implantable communication arrangement, which would have the predictable result of providing wirelessly transmitted sensed data is transmitted by short-wavelength ultra high frequency radio waves in the medical radio band of 2.4 GHz, as recognized by Sherman [0019].

Regarding claim 15, Forsell discloses the method of claim 14, wherein the transmitted sensed data is transmitted to the mobile device by radio waves (para. [0330’ explains the internal signal transmitter 327 and the external signal receiver 304c may be implemented as separate units using suitable signal transfer means, such as radio).
Forsell fails to explicitly disclose wherein the wirelessly transmitted sensed data is transmitted by short-wavelength ultra high frequency radio waves in the medical radio band from about 2.4 to 2.485 GHz.
Sherman teaches wirelessly transmitted sensed data is transmitted by short-wavelength ultra high frequency radio waves in the medical radio band from about 2.4 to 2.485 GHz ([0019, 0037], 2.4 GHz falls within the open-ended lower minima of “about 2.4 [GHz]”) (Fig 1).
It would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to modify Forsell, because doing so would be the simple substitution of Forsell’s generic implantable communication arrangement for Sherman’s specific implantable 

Regarding claim 17, Forsell discloses an implant kit (Fig. 29, para. [0321] explains the system 300), comprising:
an implant configured to be implanted in a subject (Fig. 29, para. [0321] explains the system 300 is capable of sending information from inside the patient's body to the outside thereof); and
a subcutaneous sensor (Fig. 29, para. [0324] explains the internal control unit 315 may be arrange to receive various measurements obtained by suitable sensors) configured to couple with the implant (Fig. 29, para. [0324] explains the internal control unit 315 with sensors is coupled to apparatus 301), the subcutaneous sensor configured to wirelessly receive power (para. [0331] explains the feedback information may be integrated in the energy system, which is configured to receive and transmit wireless energy).
However, Forsell fails to explicitly a force sensor.
Sherman discloses a force sensor (48) [0032] (Fig 1).
It would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to modify Forsell to have a force sensor based on the teachings of Sherman, because doing so would enable the device to measure force in vivo, as recognized by Sherman [0032].



Regarding claim 19, Forsell in view of Sherman discloses the implant kit of claim 17, and Forsell further discloses a piezoelectric transducer (Fig. 29, para. [0287], energy-transforming device 302 may include a piezo-electric element for transforming the sound waves into electric energy) is configured to subcutaneously and wirelessly receive power (Fig. 29, para. [0322] explains the implanted energy-transforming device 302 is adapted to receive wireless energy E transmitted from the external energy-source 304) and transmit power to the force sensor (para. [0281] explains the implanted energy-transforming device 302 is adapted to supply energy consuming components of the apparatus with energy via a power supply line 303). 

Regarding claim 20, Forsell in view of Sherman discloses the implant kit of claim 19, and Forsell further discloses the piezoelectric transducer (Fig. 29, para. [0287]. energy-transforming device 302 may include a piezo-electric element for transforming the sound waves into electric energy) is configured to wirelessly transmit sensed data received from the force sensor (paras. [0330] and [0331], the feedback information may be integrated in the energy system with the internal signal transmitter being integrated in the implanted energy-transforming device 302 so as to convey control signals in a reverse direction to the energy transfer, basically using the same transmission technique) by ultrasound sound waves (para. [0282] explains the wireless energy signal may be ultrasound).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 20190168004 A1, US 20120179004 A1, US 20160066803 A1, and US 20150051466 A1 are mentioned because they disclose wirelessly transferring energy to an implantable sensor. US 20180145770 A1 is mentioned because it discloses an communications device that is configurable for communicating with an implant, which is also configurable for communicating through water at an error-free bit-error-rate (BER). Carovac (NPL) is cited to show “ultrasound” inherently has a frequency of greater than 20 kilohertz.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYMOND P DULMAN whose telephone number is (571)272-7931.  The examiner can normally be reached on Monday-Friday 7:30 AM - 4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor II can be reached on (571) 272-4730.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/R.P.D./Examiner, Art Unit 3791                                                                                                                                                                                                        
/DANIEL L CERIONI/Primary Examiner, Art Unit 3791